        


ORIGIN BANCORP, INC.
2012 STOCK INCENTIVE PLAN

Stock Incentive Agreement
for Restricted Stock Award
This Agreement is made this the ________ day of _________, 20__ by and between
Origin Bancorp, Inc. (the “Company”) and ___________________ (the “Grantee”)
pursuant to the Origin Bancorp, Inc. 2012 Stock Incentive Plan (the “Plan”).
WITNESSETH:


WHEREAS, the Company offered Grantee certain shares of restricted stock in the
Company in connection with Grantee’s employment by the Company; and
WHEREAS, Grantee is employed by the Company and the Board of Directors desires
to fulfill its obligation by an award to the Grantee under the Plan upon the
conditions and terms contained within this Stock Incentive Agreement (the “Award
Agreement”).
NOW, THEREFORE, the Company hereby grants Grantee the right to earn the
following equity grant (the “Award”), and the Company and Grantee agree as
follows with respect to such Award:
ARTICLE I.
RESTRICTED STOCK


1.1    Grant of Restricted Stock. The Award under this Agreement grants to
Grantee the number of shares of Restricted Stock of the Company as provided,
subject to the terms and conditions provided herein.
1.2    Issue Price. The Grantee shall not be required to pay any issue price to
the Company in exchange for the Restricted Stock granted hereunder.
1.3     Distributions and Voting Rights.
(a) All dividends and other distributions with respect to shares of Restricted
Stock that become payable during the Restricted Period will accrue when declared
and will be paid to the Grantee only upon the vesting of the related Restricted
Stock and the release of such shares in accordance with the provisions of
Section 1.4 below.
(b) The Grantee shall be entitled to vote the shares of Restricted Stock during
the Restricted Period to the same extent as would have been applicable to the
Grantee if the Grantee was then vested in the shares; provided, however, that
the Grantee shall not be entitled to vote the shares with respect to record
dates for such voting rights arising prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Grantee has
forfeited those shares of Restricted Stock.
1.4    Deposit of Shares of Restricted Stock. Shares of Restricted Stock granted
under this Agreement shall be registered in the name of the Grantee and shall be
held by Transfer Agent of the Company in a sub-issue account, CTF2, until all
restrictions imposed hereunder shall lapse.
Grantee shall, simultaneously with the execution of this Agreement, deliver to
the Company a stock power endorsed in blank.
As and when the Grantee (or the Grantee’s beneficiary in the event of the
Grantee’s death, designated as provided in Section 4.8) becomes vested in the
shares of Restricted Stock as provided in Section 1.5 and remits payment


{JX329187.2}

--------------------------------------------------------------------------------







of, or provides for the withholding of, all taxes the Company is required to
withhold as provided in Section 4.9(a) below, the Company shall notify the
Transfer Agent as to the number of such vested shares free of any and all
restrictions imposed under this Agreement. The Transfer Agent will move the
vested shares to the unrestricted shareholder account CTF1 as soon as
administratively feasible, but in no event more than ninety (90) days after the
Vesting Date with respect to such shares, and will provide a Shareholder
statement to the Grantee evidencing outright ownership to the Grantee (or the
Grantee’s beneficiary in the event of the Grantee’s death, designated as
provided in Section 4.8).
1.5    Vesting. Grantee shall vest in the Restricted Stock on the earliest of
(a) the Vesting Date, according to the vesting schedule outlined in the equity
portal, provided the Grantee remains employed by the Company or an Affiliate
through that date, (b) the Grantee’s Retirement, (c) the Grantee’s death, or (d)
the Grantee’s Disability.
1.6    Termination/Forfeiture of Shares. Any Award of Restricted Stock that is
not vested at the time of the Grantee’s Termination of Employment for any reason
other than retirement, death, or Disability shall be forfeited in its entirety
and all rights of the Grantee and obligations of the Company hereunder shall be
immediately terminated.    
ARTICLE II.
CHANGE IN CONTROL OF THE COMPANY


2.1    Effect of Change in Control.
(a)    If the Company is not the surviving corporation following a Change in
Control, and the surviving corporation following such Change in Control or the
acquiring corporation (such surviving corporation or acquiring corporation is
hereinafter referred to as the “Acquiror”) does not assume the outstanding
Restricted Stock Award granted hereunder or does not substitute equivalent
equity awards relating to the securities of such Acquiror or its affiliates for
such Options, then the Restricted Stock Award shall become immediately and fully
vested. In addition, the Board of Directors or its designee may, in its sole
discretion, provide for a cash payment to be made to the Grantee for the
outstanding Restricted Stock Award upon the consummation of the Change in
Control, determined on the basis of the fair market value that would be received
in such Change in Control by the holders of the Company's securities relating to
such Restricted Stock.
(b)    If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the outstanding Restricted Stock Award granted
hereunder or substitutes equivalent equity awards relating to the securities of
such Acquiror or its affiliates for such Restricted Stock Awards, then the
Restricted Stock Awards or such substitutes therefor shall remain outstanding
and be governed by their respective terms and the provisions of the Plan.
2.2    Amendment or Termination. This Article II shall not be amended or
terminated at any time if any such amendment or termination would adversely
affect the rights of the Grantee hereunder.
ARTICLE III.
GRANTEE’S COVENANTS


3.1    Confidentiality. The Grantee understands and acknowledges that (i) during
the Grantee’s employment with the Company or any Affiliate thereof, the Grantee
will have access to Confidential Information of the Company and its Affiliates;
(ii) such Confidential Information and the ability of the Company and its
Affiliates to reserve such Confidential Information for their respective and
exclusive knowledge and use is of great competitive importance and commercial
value to the Company and its Affiliates; (iii) the Company has taken and will
continue to take actions to protect the Confidential Information; and (iv) the
provisions of this Section are reasonable and necessary to prevent the improper
use or disclosure of such Confidential Information. Accordingly, the Grantee


{JX329187.2}    2    

--------------------------------------------------------------------------------







agrees that during the term of the Grantee’s employment with the Company or any
Affiliate thereof and, following the termination of such employment, until such
time as the Confidential Information becomes generally available to the public
through no fault of the Grantee or other person under a duty of confidentiality
to the Company thereof, the Grantee will not, except as required by law or legal
process, in any capacity, use or disclose, or cause to be used or disclosed, any
Confidential Information the Grantee acquired while employed by the Company or
any Affiliate thereof. For purposes of this Agreement, the term “Confidential
Information” shall include, without limitation, the identity of customers,
personal customer data, strategic plans, sales data and sales strategy, methods,
products, procedures, processes, techniques, financial information, vendor and
supplier lists, pricing policies, personnel data and other confidential,
business, competitive and proprietary information concerning or related to the
Company and/or its Affiliates and their respective businesses, operations,
financial conditions, results of operations, competitive position and prospects
(collectively “Confidential Information”). The parties hereto agree that nothing
in this Agreement shall be construed to limit or negate the law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.


3.2    Return of Company Property. The parties hereto acknowledge that any
material (in computerized or written form) that the Grantee obtains in the
course of performing the Grantee’s employment duties with the Company or any
Affiliate are the sole and exclusive property of the Company, the Grantee agrees
to immediately return any and all records, files, computerized data, documents,
Confidential Information, or any other property owned or belonging to the
Company in the Grantee’s possession or under the Grantee’s control, without any
originals or copies being kept by the Grantee or conveyed to any other person,
upon the Grantee’s separation from employment or upon the Company’s request.


3.3    Non-Solicitation of Customers/Employees. The Grantee agrees that during
Grantee’s employment by the Company or any Affiliate thereof and for a period of
one (1) year thereafter, the Grantee will not directly, or indirectly, on behalf
of himself or any other person, entity or enterprise, do any of the following:


(i)    Divert or attempt to divert from the Company or any Affiliate thereof any
business by influencing or attempting to influence or soliciting or attempting
to solicit any customers of the Company or any Affiliate thereof or any
particular customer with whom the Company or any Affiliate thereof had business
contacts in the one-year period immediately preceding the Grantee’s termination
or with whom the Grantee may have dealt at any time during the Grantee’s
employment by the Company or an Affiliate thereof. The provisions of this item
(i) shall apply in the parishes and counties listed in the Exhibit “A” attached
hereto and made a part hereof, as the same may be amended from time to time. The
parties agree that Exhibit A may be amended from time to time by the Company,
which amendments shall be presented to the Grantee in writing and shall be
deemed accepted by the Grantee if the Grantee remains employed by the Company on
the third (3rd) business day following receipt of any such amendment.
(ii)    Without the prior written consent of the Company, recruit, solicit,
hire, attempt to hire, or assist any other person to hire any employee of the
Company or an Affiliate thereof or any person who was an employee of the Company
or any Affiliate during the six (6) months immediately preceding the Grantee’s
termination of employment.
(iii)    Otherwise assist any person in any way to do, or attempt to do,
anything prohibited by the foregoing.
3.4    Remedies. Notwithstanding any other provision of this Agreement, if the
Grantee breaches any provision of this Article III, any Restricted Shares which
have not become vested shall be immediately forfeited to the Company. In
addition, the Company shall be entitled to injunctive and other equitable relief
(without the necessity of showing actual monetary damages or of posting any bond
or other security): (i) restraining and enjoining any act which would constitute
a breach, or (ii) compelling the performance of any obligation which, if not
performed,


{JX329187.2}    3    

--------------------------------------------------------------------------------







would constitute a breach, as well as any other remedies available to the
Company, including monetary damages. Upon the Company’s request, the Grantee
shall provide reasonable assurances and evidence of compliance with the
restrictive covenants set forth in this Article III. If any court of competent
jurisdiction shall deem any provision in this Article III too restrictive, the
other provisions shall stand, and the court shall modify the unduly restrictive
provision to the point of greatest restriction permissible by law. The
restrictive covenants set forth in this Article III shall survive the
termination of this Agreement, the forfeiture of any Restricted Shares, and the
Grantee’s termination of employment with the Company and all Affiliates for any
reason, and the Grantee shall continue to be bound by the terms of this Article
III as if this Agreement was still in effect.
ARTICLE IV.
MISCELLANEOUS PROVISIONS


4.1    Adjustments Upon Changes in Stock. In case of any reorganization,
recapitalization, reclassification, stock split, stock dividend, distribution,
combination of shares, merger, consolidation, rights offering, or any other
changes in the corporate structure or shares of the Company, appropriate
adjustments may be made by the Committee or the Board of Directors, as the case
may be, (or if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) in the
aggregate number and kind of shares subject to the Plan, and the number and kind
of shares subject to outstanding Restricted Stock Award. Appropriate adjustments
may also be made by the Committee or the Board of Directors, as the case may be,
in the terms of any Awards under the Plan, subject to the provisions of the
Plan, to reflect such changes and to modify any other terms of outstanding
Awards on an equitable basis. Any such adjustments made by the Committee or the
Board of Directors pursuant to this Section shall be conclusive and binding for
all purposes under the Plan.
4.2    Amendment, Suspension, and Termination of Plan.
(a)    The Board of Directors may suspend or terminate the Plan or any portion
thereof at any time, and, subject to limitations contained therein and subject
to shareholder approval if required, may amend the Plan from time to time in
such respects as the Board of Directors may deem advisable in order that any
awards thereunder shall conform to any change in applicable laws or regulations
or in any other respect the Board of Directors may deem to be in the best
interests of the Company; provided, however, that no such amendment, suspension,
or termination shall adversely alter or impair the Restricted Stock Award
granted hereunder without the consent of the Grantee.
(b)    The Committee may amend or modify the Restricted Stock Award granted
hereunder in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant the Restricted Stock Award as so
modified or amended; however, no such amendment or modification shall adversely
alter or impair the Restricted Stock Award granted hereunder without the consent
of the Grantee.
(c)    Notwithstanding the foregoing, the Plan and the Agreement may be amended
without any additional consideration to the Grantee to the extent necessary to
comply with, or avoid penalties under, Section 409A of the Code, even if those
amendments reduce, restrict or eliminate rights granted prior to such
amendments.
4.3    No Right To Employment/Other Service. None of the actions of the Company
in establishing the Plan, the actions taken by the Company, the Board of
Directors or the Committee under the Plan, or the granting of the Restricted
Stock Award pursuant to this Agreement shall be deemed (a) to create any
obligation on the part of the Company or any Affiliate or on the Board of
Directors of the Company or such Affiliate to retain the Grantee as an employee,
consultant, director or other service provider or to nominate Grantee for
election to the Board of Directors, or (b) to be evidence of any agreement or
understanding, express or implied, that the person has a right to continue as an
employee, consultant, other service provider, or non-employee director for any
period of time or at any particular rate of compensation.


{JX329187.2}    4    

--------------------------------------------------------------------------------







4.4    Plan and Grant Document Control. The grant of the Restricted Stock Award
hereunder is governed and controlled by the terms of the Plan and this Award
Agreement. All the provisions of the Plan, as such may be amended from time to
time, are hereby incorporated into this Agreement by this reference. All
capitalized terms utilized in this Agreement shall have the same meaning as in
the Plan, except as otherwise specifically provided herein.
4.5    Governing Law. All matters relating to the Plan or to awards granted
under the Plan pursuant to this Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana without regard to the
principles of conflict of laws.
4.6    Trust Arrangement. All benefits under the Plan represent an unsecured
promise to pay by the Company. The Plan shall be unfunded and the benefits
hereunder shall be paid only from the general assets of the Company resulting in
the Grantee having no greater rights than the Company's general creditors;
provided, however, nothing herein shall prevent or prohibit the Company from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan.
4.7    No Impact on Benefits. The Restricted Stock Award granted hereunder is
not compensation for purposes of calculating the Grantee’s rights under any
employee benefit plan of the Company or any Affiliate that does not specifically
require the inclusion of Awards in calculating benefits.
4.8    Beneficiary Designation. The Grantee may name a beneficiary or
beneficiaries to receive any vested portion of the Award that is unpaid at the
Grantee’s death. Unless otherwise provided in the beneficiary designation, each
designation will revoke all prior designations made by the Grantee, must be made
on a form prescribed by the Committee and will be effective only when filed in
writing with the Committee. If the Grantee has not made an effective beneficiary
designation, the deceased Grantee’s beneficiary will be the Grantee’s surviving
spouse or, if none, the deceased Grantee’s estate. The identity of a Grantee’s
designated beneficiary will be based only on the information included in the
latest beneficiary designation form completed by the Grantee and will not be
inferred from any other evidence.
4.9    Taxes.
(a) Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Grantee to remit to the Company, the minimum statutory
amount to satisfy federal, state and local taxes required by law or regulation
to be withheld with respect to any taxable event arising as a result of the
Restricted Stock Award granted hereunder, if any. . No delivery of vested
Restricted Stock or payment of any accumulated dividends in respect thereof
shall be made unless and until appropriate arrangements for the payment of such
taxes have been made. With respect to withholding required upon any taxable
event arising as a result of the Restricted Stock Award granted hereunder, the
Grantee may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of Stock of the Company having a Fair Market Value on the date the tax is
to be determined equal to the minimum statutory total tax that could be imposed
on the transaction. Alternatively, the Grantee may elect for such taxes to be
withheld from other compensation otherwise due to the Grantee from the Company
and provided Grantee’s other compensation is sufficient to cover such taxes. All
such elections shall be irrevocable, made in writing and signed by the Grantee,
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate. All such elections shall be made and
filed with the Committee in the manner determined by the Committee on or before
the Vesting Date, or such earlier date as shall be determined by the Committee.
If an election has not been made by the Grantee, or the amount of the taxes
required to be withheld has not been remitted by the Grantee to the Company on
or before the Vesting Date, the Company shall, on such Vesting Date, withhold
shares of Stock of the Company having a Fair Market Value equal to the tax
required to be withheld from the Restricted Stock vesting pursuant to this Award
on such date.


{JX329187.2}    5    

--------------------------------------------------------------------------------







(b) Section 83(b) Election. The Grantee may elect to accelerate any Federal tax
payment due as a result of receiving an Award of Restricted Stock by making a
timely election pursuant to Section 83(b) of the Code, and complying with the
procedures outlined therein.
4.10    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
4.11    Severability. In the event any provision of the Plan or this Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan or this Agreement, and the Plan
or this Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.


IN WITNESS WHEREOF, the parties hereto have caused this Stock Incentive
Agreement executed to be effective as of the date first noted above.






ORIGIN BANCORP, INC.


By:                  


                  
Print Name


                  
Title
GRANTEE:


                  


                                              
Print Grantee Name


                                                       
Address


                                                      
City, State, Zip Code





{JX329187.2}    6    

--------------------------------------------------------------------------------







STOCK POWER
[GRANTEE”] RESTRICTED STOCK AWARD
FOR VALUE RECEIVED, ___________________________ hereby sells, assigns and
transfers unto ________________________, __________ (_______) shares of the
Common Stock of Origin Bancorp, Inc. (the “Company”) standing in (his/her) name
on the books of the Company held in a sub-issue account with the Company’s
Transfer Agent, and does hereby irrevocably constitute and appoint the Company’s
Transfer Agent to transfer the said stock on the books of the Company with full
power of substitution in the premises.


Dated:
 
 
 
 
 
 
Grantee



IN PRESENCE OF:
 





{JX329187.2}    7    

--------------------------------------------------------------------------------







ORIGIN BANCORP, INC.
2012 Stock Incentive Plan
Restricted Stock Agreement
BENEFICIARY DESIGNATION FORM


PARTICIPANT:                 SS#:             
I hereby designate the following person or persons to receive the shares of
stock of Origin Bancorp, Inc. (the “Company”) granted to me pursuant to the
Restricted Stock Agreement between me and Origin Bancorp, Inc. effective the
______ day of _____________, 20_____ (the “Agreement”) in the event of my death
prior to my becoming fully vested in such stock and which becomes fully vested
upon my death:
Primary Beneficiary(ies):


Name
Address
SS#
Percentage
   
   
_______________
____%
   
   
_______________
____%
   
   
_______________
____%



Note: If more than one primary beneficiary is designated, payment shall be made
equally to each unless otherwise specified. In the event of the death of or
disclaimer by one or more (but less than all) of the persons designated as
primary beneficiaries, his or her share will be paid pro rata to the remaining
primary beneficiary(ies).
Contingent Beneficiary(ies):
In the event all of the persons designated as Primary Beneficiaries shall
predecease me or disclaim all or any portion of his or her interest granted
herein, I hereby designate the following person(s) as my contingent
beneficiary(ies):
Name
Address
SS#
Percentage
   
   
_______________
____%
   
   
_______________
____%
   
   
_______________
____%



I hereby acknowledge that the beneficiary designations herein revoke and
supersede any and all beneficiary designations previously made by me with regard
to my stock under the Agreement. I reserve the right to revoke and/or change the
beneficiary designations made herein at any time prior to my death by filing a
new Beneficiary Designation Form with the Company.
______________________________
PARTICIPANT SIGNATURE
______________________________
DATE



Witness


_______________________________________
Received and Acknowledged this the _____ day of __________________, 20___.


ORIGIN BANCORP, INC.
By:_________________________________________________


Title:________________________________________________
 



{JX329187.2}    8    